           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Devante D. K.,                                                    Civ. No. 20-423 (BRT)

              Plaintiff,

v.                                                             MEMORANDUM
                                                             OPINION AND ORDER
Andrew Saul,
Commissioner of
Social Security,

              Defendant.


Karl E. Osterhout, Esq., Osterhout Disability Law, LLC, and Edward C. Olson, Esq.,
Attorney at Law, counsel for Plaintiff.

Tracey Wirmani, Esq., Social Security Administration, counsel for Defendant.



       Pursuant to 42 U.S.C. § 405(g), Plaintiff seeks judicial review of the final decision

of the Commissioner of Social Security (“the Commissioner”) denying his application for

disability insurance benefits. This matter is before the Court on the parties’ cross-motions

for summary judgment, in accordance with D. Minn. LR 72.1(c). (Doc. Nos. 16, 19.)

Because substantial evidence in the record as a whole supports the Administrative Law

Judge’s (“the ALJ’s”) finding that Plaintiff is not disabled, and for the reasons stated

below, Plaintiff’s motion is denied and Defendant’s motion is granted.
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 2 of 23




                                     BACKGROUND

I.     Procedural History

       Plaintiff filed claims for both Title II and Title XVI benefits in December 2, 2016,

alleging a disability onset date of November 20, 2016. (Tr. 209, 211, 233.) 1 His claim

was initially denied on May 17, 2017, and then denied again on reconsideration on

August 9, 2017. (Tr. 137–41, 144–49.) He requested a hearing before an ALJ, which was

held via video conference on April 10, 2019. (Tr. 49–73.) The ALJ denied Plaintiff’s

claim on April 26, 2019, and the Appeals Council denied his request for review on

December 27, 2019, making the ALJ’s decision the final decision of the Commissioner.

(Tr. 1, 12–35.) Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) on January 31,

2020, seeking review of the final decision of the Commissioner. (Doc. No. 1, Compl.)

       The parties have filed cross-motions for summary judgment pursuant to the Local

Rules. (Doc. Nos. 16, 19.) Plaintiff requests that the Court reverse and remand the

Commissioner’s decision, arguing that the ALJ erred by failing to properly evaluate the

opinions of Plaintiff’s treating psychiatrists and therapist. (Doc. No. 17, Pl.’s Mem. Supp.

Mot. Summ. J. (“Pl.’s Mem.”) 3, 32.) Plaintiff asserts that if the psychiatrist and therapist

opinions were properly weighed, additional limitations would have been included in the

RFC, and that when doing so, Plaintiff should have been found “disabled” under the Act.

(Id. at 9.) Defendant requests that the Court affirm the Commissioner’s decision as

“legally sound and supported by substantial evidence.” (Doc. No. 20, Def.’s Mem. Supp.


1
     Throughout this Opinion and Order, the abbreviation “Tr.” is used to reference the
Administrative Record. (Doc. No. 12.)
                                              2
            CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 3 of 23




Mot. Summ. J. (“Def’s Mem.”) 25.) Defendant contends the ALJ properly evaluated the

opinion evidence, and that his credibility findings were properly supported by the

objective medical evidence on record. (Id. at 6–11.) Defendant also asserts the ALJ

properly found the state agency psychological experts’ opinions supported by the record,

incorporated the appropriate work-related limitations, and even added additional

limitations in his RFC finding. (Id. at 22–23.)

II.     Factual Background

        Plaintiff was twenty-two years old at the time of his alleged disability onset date –

November 20, 2016. (Tr. 76.) He lives with his mother and father. (Tr. 55.) Plaintiff

finished the 10th grade but did not graduate from high school. (Tr. 56–57.) He later

attended GED classes. (Id.)

        Plaintiff held three jobs before his alleged disability onset date, but only one of

them lasted more than a few months. (Tr. 234.) First he worked part-time as a detail

associate at Park Lake Carwash during the summer of 2011. (Id.) Plaintiff reports that he

was fired from this job because he could not get along with others. (Tr. 246.) Next, he

worked part-time as a dishwasher for a restaurant from early 2012 until the end of 2012.

(Tr. 248–50.) Then, he worked part-time as a dishwasher at Arby’s from 2013 until 2016.

(Id.)

        Plaintiff’s severe impairment at issue on appeal is his schizoaffective disorder.

(Tr. 18.) Plaintiff reported he started hearing voices when he was approximately 8-years-

old. (Tr. 704.) His psychiatric treatment history started when he first saw a therapist in

sixth grade for suicidal ideation. (Tr. 318.) When Plaintiff was 12-years-old, he attempted

                                               3
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 4 of 23




suicide and told his grandmother he was hearing voices. (Id.) Plaintiff’s school referred

him to a therapist in 2010. (Tr. 693.) In December 2015, Plaintiff was treated for

addiction related issues at Nuway House Inc. (Tr. 685–713.) The record then shows that

he was treated on September 30, 2016, prior to his alleged onset date. (Id.) At that time,

Plaintiff reported various symptoms including depressed mood, anxiety, paranoia, and

auditory and visual hallucinations. (Tr. 342.) The provider diagnosed him with psychosis,

unspecified psychosis type, hallucinations, depression unspecified depression type,

paranoia, cough, and as a marijuana smoker. (Tr. 345.)

       Plaintiff reported he is unable to care for himself, although he also reported

performing some household chores including washing half of the dishes, taking out the

trash, doing laundry, shoveling snow, and vacuuming. (Tr. 61, 63, 242.) In addition, he

stated that he bathes when he is reminded to do so, and he is able to shop in stores if he is

accompanied; he does not have a driver’s license so he typically walks for transportation

or receives rides from his friends or family. (Tr. 56, 242–44.) He can make change and

count money, but reported he cannot handle his own finances. (Tr. 243.) He also stated he

has difficulty sleeping. (Tr. 241.) Plaintiff has a seven-year-old daughter who he sees

every other weekend. (Tr. 648.) And Plaintiff reported that he cares for his brother on a

fulltime basis. (Tr. 849–66.) Plaintiff’s hobbies include playing video games, writing

poetry, making music, and going to the movies with his friends. (Tr. 62, 244, 849–66.)

       According to Plaintiff’s most recent medical treatment report dated March 14,

2019, Plaintiff sees a therapist twice monthly and a psychiatrist every two months, both

located at NorthPoint Health & Wellness Center. (Tr. 305.) Additionally, Plaintiff

                                              4
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 5 of 23




reportedly works with a social worker in Adult Rehabilitative Mental Health Services

(“ARMHS”) twice monthly, at Nystrom & Associates and Family Support Services. (Id.)

As of March 14, 2019, Plaintiff is prescribed the following medications by Dr. Peoples:

Olanzapine, Aripirazole, and Bupropion for bipolar, suicidal thoughts, and depression.

(Tr. 306.) Plaintiff acknowledged his symptoms are managed when he takes his

medication. (Tr. 323.)

IV.    The ALJ’s Findings and Decision

       On April 26, 2019, the ALJ found Plaintiff “not disabled,” as defined in the Social

Security Act, from November 20, 2016, through the date of the decision. (Tr. 29.) To

arrive at his decision, the ALJ followed the five-step procedure for determining whether a

person is disabled outlined by 20 C.F.R. § 404.1520(a)(4). 2

       At step one, the ALJ found that Plaintiff had “not engaged in substantial gainful

activity since November 20, 2016, the alleged onset date.” 3 (Tr. 17.) At step two, the

ALJ determined that Plaintiff suffers from schizoaffective disorder. (Tr. 18.) He

considered this ailment to be severe because it had more than a minimal effect on

Plaintiff’s ability to perform basic work activities as required by SSR 85-28. (Id.); see



2
       “During the five-step process, the ALJ considers (1) whether the claimant is
gainfully employed, (2) whether the claimant has a severe impairment, (3) whether the
impairment meets the criteria of any Social Security Income listings, (4) whether the
impairment prevents the claimant from performing past relevant work, and (5) whether
the impairment necessarily prevents the claimant from doing any other work.” Goff v.
Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (citation omitted).
3
       The ALJ acknowledged that Plaintiff worked after the alleged disability onset
date, but the work did not rise to the level of substantial gainful activity. (Id.)
                                              5
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 6 of 23




20 C.F.R. §§ 404.1520(c), 416.920(c). However, the ALJ noted that although the

impairment is severe, “it is not work preclusive.” (Id.)

        At step three, the ALJ determined that Plaintiff’s impairment does not meet or

medically equal the severity of one of the listed impairments. (Tr. 18.) The ALJ found

that Plaintiff has a moderate limitation in his ability to understand, remember, or apply

information; moderate limitation interacting with others; moderate limitation with regard

to concentration, persistence, or pace; and moderate limitation adapting or managing

himself; thus, the “paragraph B” criteria were not satisfied. (Tr. 18–19.) The ALJ also

found no evidence of any decompensation in the record, no evidence of “such marginal

adjustment that even a minimal increase in mental demands or change in [Plaintiff’s]

environment” could cause him to decompensate, and no evidence of an “inability to

function outside a highly supportive living arrangement” at any point. (Tr. 19.) Thus, he

found that the “paragraph C” criteria were likewise not satisfied. (Id.) Consequently, the

ALJ determined that Plaintiff did not have an impairment that met the severity standard.

(Id.)

        The ALJ next progressed to step four and evaluated Plaintiff’s RFC, considering

the degree of limitation he found in the paragraph B mental function analysis. (Id.); see

20 C.F.R. § 404.1520(a)(4)(iv). The ALJ found that Plaintiff has the RFC –

        to perform a full range of work at all exertional levels but with the
        following non-exertional limitations: the [Plaintiff] is limited to performing
        simple, routine, and repetitive tasks, but not at a production rate pace (i.e.
        assembly line work); limited to simple work related decisions in using his
        judgment and dealing with changes in the work setting; and able to
        occasionally interact with supervisors and coworkers; never to interact with
        the public.

                                              6
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 7 of 23




(Tr. 19–20.) Although Plaintiff testified that he cannot “work due to difficulty

interacting/communicating with other persons and meeting new people,” the ALJ found

Plaintiff’s own testimony regarding his impairment only partially credible, because his

statements “are inconsistent because the alleged level of impairment is unsupported by

the objective medical evidence.” (Tr. 20–21.) The ALJ concluded that the objective

evidence suggested Plaintiff’s symptoms improved when he is medicated, and the

evidence showed Plaintiff acknowledged the improvement, yet continued to be

inconsistent with his compliance. (Tr. 25.)

       In addition, the ALJ weighed all the medical opinions in the record. The ALJ

discounted the opinion of Dr. Lusha Liu because he found her opinion to be too limiting,

internally inconsistent, and generally not supported by the objective medical evidence. 4

(Tr. 27.) The ALJ gave little weight to Dr. Reba Peoples’s opinion because although

some of her opinion was consistent with objective medical evidence, she did not provide

a basis for her conclusion regarding Plaintiff’s extreme limitations. 5 (Id.) The ALJ also

gave little weight to the opinion of Ms. LaReesa Hooper because he found her opinion

internally inconsistent and too limiting. 6 (Tr. 28.) The ALJ gave the most weight to the


4
       Dr. Liu is a psychiatrist, and treated Plaintiff from September 2017 to 2018.
(Tr. 668.)
5
       Dr. Peoples is a psychiatrist, and treated Plaintiff from May 2018 through 2019.
(Tr. 840, 879.)
6
       Ms. Hooper is a licensed family and marriage therapist, and treated Plaintiff from
July 2018 through 2019. (Tr. 673.)

                                              7
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 8 of 23




state agency consultants because they were “generally consistent with the objective

medical evidence.” (Tr. 25–26.) The ALJ also gave great weight to Dr. Alford Karayusuf,

M.D.’s opinion because it was consistent with the medical evidence and Plaintiff’s

reports. 7 (Id.) The ALJ relied on the state agency consultants’ opinion and included the

additional limitation addressing Plaintiff’s ability to have contact with the public.

(Tr. 26.) The ALJ also included further limitations reflecting Plaintiff’s ability to perform

simple tasks and work without production rate pace. (Id.)

       At step four, the ALJ acknowledged Plaintiff has no past relevant work, and

therefore moved on to step five. (Id.) Considering Plaintiff’s age, education, work

experience, and RFC, the ALJ determined at step five that there were jobs for Plaintiff

that existed in significant numbers in the national economy. Those jobs were: cleaner,

with 322,000 jobs nationally; laundry worker, with 190,000 jobs nationally; and linen

room attendant, with 114,000 jobs nationally. (Tr. 29.) The ALJ therefore found that

Plaintiff was not disabled, as defined in the Social Security Act, from November 20,

2016, through the date of the decision. (Id.)

                                       DISCUSSION

I.     Standard of Review

       Congress has established the standards by which social security disability

insurance benefits may be awarded. The Social Security Administration (“SSA”) must

find a claimant to be disabled if the claimant is unable “to engage in any substantial



7
       Dr. Karayusuf is a licensed psychiatrist and consultative evaluator.
                                                8
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 9 of 23




gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The

claimant’s impairments must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A). The claimant bears the burden of proving that he is entitled to

disability insurance benefits under the Social Security Act. See 20 C.F.R. § 404.1512(a).

Once the claimant has demonstrated that he cannot perform past work due to a disability,

“the burden of proof shifts to the Commissioner to prove, first that the claimant retains

the [RFC] to do other kinds of work, and, second that other work exists in substantial

numbers in the national economy that the claimant is able to do.” Nevland v. Apfel, 204

F.3d 853, 857 (8th Cir. 2000).

       The Court has the authority to review the Commissioner’s final decision denying

disability benefits to Plaintiff. 42 U.S.C. § 405(g); Kluesner v. Astrue, 607 F.3d 533, 536

(8th Cir. 2010). The Commissioner’s decision must be supported by substantial evidence

in the record as a whole, in order to be upheld. 42 U.S.C. § 405(g); Kluesner, 607 F.3d at

536 (citations omitted). “[T]he substantiality of the evidence must take into account

whatever fairly detracts from its weight, and the notable distinction between ‘substantial

evidence’ and ‘substantial evidence on the record as a whole,’ must be observed.” Bauer

v. Soc. Sec. Admin., 734 F. Supp. 2d 773, 799 (D. Minn. 2010) (citations omitted). This

test requires “more than a mere search of the record for evidence supporting the

                                             9
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 10 of 23




Secretary’s findings.” Gavin v. Heckler, 811 F.2d 1195, 1199 (8th Cir. 1987). If, after

review, the record as a whole supports the Commissioner’s findings, the Commissioner’s

decision must be upheld, even if the record also supports the opposite conclusion. Finch

v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008); Goff, 421 F.3d at 789. The Court may not

substitute its own opinion for that of the ALJ’s, even if the Court would have reached a

conclusion different from that of the factfinder. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th

Cir. 1993).

II.    Analysis of the ALJ’s Decision

       Plaintiff argues the ALJ erred in his evaluation of Plaintiff’s treating providers’

opinions. (Pl.’s Mem. 3.) As referenced above, the ALJ gave little weight to the opinions

of Dr. Lusha Liu, Dr. Reba Peoples, M.D., and Ms. LaReesha Hooper and gave great

weight to the opinions of the state agency consultants and Dr. Alford Karayusuf, M.D.

(Tr. 25–28.)

       A treating source’s “opinion is entitled to controlling weight only to the extent that

it is consistent with medically acceptable clinical or laboratory diagnostic data.” Casey v.

Astrue, 503 F.3d 687, 692 (8th Cir. 2007). Therefore, the ALJ may grant a treating

source’s opinion less weight when it conflicts with other substantial medical evidence in

the record, but the ALJ must “give good reasons for doing so.” Hey v. Colvin, 136 F.

Supp. 3d 1021, 1030 (D. Minn. 2015) (quoting Brown v. Astrue, 611 F.3d 941, 951–52

(8th Cir. 2010)). The Court addresses the ALJ’s examination of each medical opinion in

turn below.



                                             10
            CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 11 of 23




       A.      Substantial Evidence Supports the Weight Given to Dr. Liu’s Opinion

       Plaintiff argues that the ALJ erred when he gave “little” weight to the medical

opinion of Plaintiff’s treating physician, Dr. Lusha Liu, M.D. (Pl.’s Mem. 23–24, 27–32.)

An ALJ should give a treating physician’s opinion significant weight if it is “well-

supported by medically acceptable . . . techniques and is not inconsistent with other

substantial evidence.” House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007). Even if the

treating physician’s opinion meets this criteria, it is not entitled controlling weight if it is

based on subjective complaints instead of objective evidence. Gieseke v. Colvin, 770 F.3d

1186, 1188–89 (8th Cir. 2014). An ALJ may also give less deference to opinions that are

internally inconsistent. See Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005).

Here, the ALJ determined that Dr. Liu’s opinion was internally inconsistent and

unsupported by objective medical evidence. (Tr. 27.) This Court agrees.

       Dr. Liu opined that Plaintiff had marked and extreme limitations in numerous

areas of mental functioning including his ability to concentrate and maintain attention.

(Tr. 668–70.) Nevertheless, on January 18, 2018, Dr. Liu evaluated Plaintiff’s symptoms

and concluded he had “psychosis at times but functions safely during life w[ith]

med[ication]s.” (Tr. 668.) Dr. Liu identified Plaintiff’s side effect as a result of taking his

medications as fatigue. (Id.) However, there is no evidence in the record that supports

that any continued fatigue that Plaintiff experienced was extreme. 8 And contrary to


8
       In August 2017, Plaintiff went to the emergency room for severe headaches, and
the provider noted it could be a side effect of his Zyprexa medication. (Tr. 798.) Plaintiff
had been previously prescribed 20mg of Zyprexa. (Tr. 778.) Plaintiff had also reported
“excessive sedation with higher doses of Zyprexa.” (Tr. 818.) Since that time, Plaintiff’s
                                               11
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 12 of 23




Dr. Liu’s opinion, there is substantial evidence in the record showing that Plaintiff did

maintain an ability to concentrate and maintain attention. See (Tr. 23, 319, 321, 330, 334,

654, 666, 780–81, 852, 874–75 (noting Plaintiff’s responses were coherent, he had good

judgment, and was oriented to time, place, and person); see also (Tr. 849–66 (reflecting

that Plaintiff cares for his brother on a fulltime basis); (Tr. 62, 244, 849–66 (noting that

Plaintiff’s hobbies include playing video games, writing poetry, making music, and going

to the movies with his friends)). If an impairment can be managed by medication, it

cannot be considered disabling. Brown v. Barnhart, 390 F.3d 535, 540 (8th Cir. 2004);

see 20 C.F.R. §§ 404.1530(b), 416.930(b) (“If you do not follow the prescribed treatment

without a good reason, we will not find you disabled . . . .”). The ALJ found that

Plaintiff’s impairments were controlled by medication, and that any lapses in his mental

condition were largely due to noncompliance with his prescribed treatment. (Tr. 27.) The

record reflects that Plaintiff’s impairments improved when he took his medications, and

increased in severity only when he did not comply with his prescribed treatment plan.

(Tr. 321, 324, 651, 740, 747, 820, 877.) Because Dr. Liu’s opinion regarding Plaintiff’s

ability to concentrate and maintain attention was inconsistent with substantial evidence

showing that Plaintiff’s mental impairment was not disabling, so long as he took his

prescribed medication, the ALJ did not err by giving Dr. Liu’s opinion less weight.




provider lowered his dose of Zyprexa by half to only 10 mg. (Tr. 306.) And Plaintiff has
acknowledged that when he had been “very consistent” with his medications, he felt a
“significant improvement” in his mood and energy. (Tr. 815.)
                                              12
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 13 of 23




       Dr. Liu also opined that Plaintiff would need unscheduled breaks during an eight-

hour workday, be absent from work more than three days per month, and needed

structure from his mother. (Tr. 668–70.) However, the record, when viewed as a whole,

supports the ALJ’s RFC determination without those limitations. An ALJ may consider a

claimant’s daily activities in determining inconsistencies within a physician’s opinion.

See Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017); see also Polaski v.

Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (finding an ALJ must consider all the

evidence including the claimant’s daily activities). Here, Plaintiff’s reported daily

activities were inconsistent with the severe limitations suggested by Dr. Liu. For

example, Plaintiff engages in activities such as writing poetry, boxing, making music, and

going to the movies, with no evidence that Plaintiff needed breaks when doing so.

(Tr. 814, 820, 833.) Additionally, Plaintiff plays video games with friends for ten or more

hours per day, and cares for his brother fulltime, on a daily basis. (Tr. 648, 849–66.)

These daily activities are inconsistent with the limitations provided by Dr. Liu.

       Furthermore, the ALJ found that Dr. Liu’s opinion provided limitations that were

too extreme because “[i]f [Plaintiff] were to be medicated, as noted by [Dr. Liu], he

would then be able to attend work.” (Tr. 27.) The ALJ compared Dr. Liu’s opinion that

Plaintiff has marked or extreme limitations in the majority of the areas of function to her

opinion that he could function in daily life if medicated and found them to be

inconsistent. (Id.) As listed above, Plaintiff has a demonstrated ability to engage in

multiple different activities on a daily basis. And substantial evidence in the record

supports that Plaintiff, although with some significant limitations which the ALJ

                                             13
            CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 14 of 23




accounted for, retained the functional ability to work when he was consistently taking his

medication as prescribed. As a result, the ALJ’s decision to give “little” weight to

Dr. Liu’s opinion because it was too limiting, internally inconsistent, and unsupported by

the medical evidence is supported by substantial evidence and must be affirmed. See

Schwandt v. Berryhill, 926 F.3d 1004, 1011 (8th Cir. 2019) (“The results of a claimant’s

medical examinations and the claimant’s reported daily activities can undermine a

treating physician’s opinion.”); Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011)

(stating that if an ALJ’s decision is supported by substantial evidence, it must be affirmed

regardless of whether other evidence could support an alternative conclusion).

       B.      Substantial Evidence Supports the Weight Given to Dr. Peoples’s
               Opinion

       Dr. Reba Peoples conducted a mental examination of Plaintiff in March 2019.

(Tr. 876.) The findings of that examination included a diagnosis of schizoaffective

disorder, bipolar type. (Id.) Dr. Peoples opined that Plaintiff’s prognosis was fair and his

mood and anxiety improved with medication. (Id.) The ALJ acknowledged that this

portion of Dr. Peoples’s opinion was generally consistent with Plaintiff’s previous

diagnoses and treatment notes indicating improvement with medication. (Tr. 27.) The

ALJ gave “little” weight to the remaining portion of Dr. Peoples’s opinion 9 for two




9
       The remaining portion of Dr. Peoples’s opinion included that Plaintiff would need
one to two fifteen-minute-long unscheduled breaks during an eight-hour long workday,
and that Plaintiff would be absent from work for more than three days per month.
(Tr. 878.)
                                             14
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 15 of 23




reasons: (1) the record does not support the severity of the diagnosis, and (2) Dr. Peoples

did not provide a basis for the conclusions in this portion of her opinion. (Id.)

       An ALJ may discount opinions that are inconsistent with or contrary to the

medical evidence. See Travis v. Astrue, 477 F.3d 1037, 1041 (8th Cir. 2007). An ALJ

may also discount or even disregard a treating physician’s opinion when the treating

source’s statements are conclusory, unsupported by the medical evidence, or when the

ALJ’s determination is justified by substantial evidence in the record as a whole. See

Rogers v. Charter, 118 F.3d 600, 602 (8th Cir. 1997); Ghant v. Bowen, 930 F.2d 633, 639

(8th Cir. 1991).

       The Court concludes that substantial evidence supports the ALJ’s determination

that the record did not support the severity of limitations Dr. Peoples provided based on

his diagnosis. In May 2018, Plaintiff told Dr. Peoples that his family “noticed a

difference for the better since he has been taking his psychiatric medications on a regular

basis.” (Tr. 840.) Plaintiff reported consistent depressive symptoms, but admitted that

“his worsening depressive symptoms also seemed to fit the timeline of discontinuing his

antidepressant medication.” (Id.) Plaintiff’s mother acknowledged an improvement

“when he took the Abilify regularly” and Plaintiff agreed. (Tr. 824.) In November 2018,

Plaintiff indicated his symptoms worsened but suggested to Dr. Peoples that the cause

“may be because he missed a couple days of his medications.” (Tr. 820.) In her treatment

notes, Dr. Peoples observed Plaintiff “has been very consistent with medications over the

past month or so and is feeling that his mood, energy, and motivation have significantly

improved.” (Tr. 815.) During her examination, Dr. Peoples noted Plaintiff’s eye contact

                                             15
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 16 of 23




and mood were good, memory and concentration were fair, and his insight and judgment

were improving. (Tr. 817.) In March 2019, Dr. Peoples described Plaintiff’s response to

treatment as an “improvement in mood and anxiety with [medication]” but noted

“sedation may impair ability to sustain work.” (Tr. 876.) Dr. Peoples noted that it “may

impair,” which does not demonstrate certainty or an opinion that medical evidence

actually supported that Plaintiff was or would be so impaired. And as noted above,

Plaintiff’s provider had previously lowered his dose of Zyprexa by half, which is what

was suspected to cause the “sedation” side effect. (Tr. 306.) And Plaintiff acknowledged

that when he had been “very consistent” with his medications, he felt a “significant

improvement” in his mood and energy. (Tr. 815.)

       If an impairment can be managed by medication, it cannot be considered

disabling. Brown, 390 F.3d at 540; see 20 C.F.R. §§ 404.1530(b), 416.930(b) (“If you do

not follow the prescribed treatment without a good reason, we will not find you disabled .

. . .”). A claimant’s noncompliance with a treatment plan and medications may be

justified under certain conditions, including physical, mental, educational and linguistic

limitations. See 20 C.F.R. §§ 404.1530(c), 416.930(c). The record does not support that

any of those conditions applied here.

       Plaintiff argued his noncompliance with his treatment plan was a result of his

mental impairment. (Pl’s Br. at 29–30.) However, numerous treatment notes reflect that

Plaintiff’s insight and judgment were fair, intact, adequate, or “fairly good.” (Tr. 23, 319,

321, 334, 336, 654, 660, 666, 780–81, 828, 833.) And the record supports that Plaintiff,

even with his mental impairment, had the insight to recognize that his symptoms

                                             16
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 17 of 23




improved when he took his medication and that he had increased symptoms when he

failed to take them. (Tr. 22, 668, 815, 817, 820, 823, 824, 840, 867.) Plaintiff

acknowledged that he did not comply with his treatment because he missed his

appointments where he would have received a refill prescription. (Tr. 740.) His missing

appointments, however, was not attributable or symptomatic of his mental impairment.

While unaffordability of medications may be a consideration for noncompliance, and

while Plaintiff claimed he also could not afford his medication, the record reflects that

although he knew his symptoms worsened when he did not take his medication, he

“would rather save money than take his medications.” (Tr. 321, 324, 651, 740, 747, 820,

877.) Therefore, the record does not support the conclusion that the medications were

unaffordable, but instead that Plaintiff chose not to spend his money on them. See Brace

v. Astrue, 578 F.3d 882, 885 (8th Cir. 2009) (acknowledging the plaintiff had no good

excuse for failing to take his medication because the medication was not unaffordable,

the side effects were not unmanageable, and the plaintiff’s mental impairment did not

prevent him from appreciating the need to take his medication).

       Therefore, based on the record as a whole, substantial evidence supports the ALJ’s

determination that Plaintiff’s noncompliance with his treatment plan was not a result of

his mental impairment. And because the record supports that Plaintiff’s impairment can

be managed by medication, substantial evidence also supports the ALJ’s determination

that the record did not support the severity of limitations Dr. Peoples provided because

there is not substantial evidence to support that Plaintiff needed the number of breaks or

would be absent the suggested number of days when he was medication compliant.

                                             17
          CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 18 of 23




       Furthermore, Dr. Peoples did not provide a basis for the conclusions she reached

in her opinion. As referenced above, Dr. Peoples opined that Plaintiff has extreme

limitations in his ability to complete a normal workday and work week without

interruptions from psychologically based symptoms, and that he cannot perform at a

consistent pace without an unreasonable number or length of rest periods. (Tr. 877.)

Specifically, she indicated that Plaintiff would need one to two fifteen-minute-long

unscheduled breaks during an eight hour long workday due to his anxiety or

hallucinations. (Tr. 878.) And she opined that Plaintiff would be absent from work for

more than three days per month. (Id.) The ALJ discounted this portion of Dr. Peoples’s

opinion because these limitations are generally inconsistent with the objective evidence

and she failed to provide an explanation of how she reached her conclusions. (Tr. 27.)

The ALJ noted: “For example, Dr. Peoples has opined that the claimant would miss more

than three days of work per month but has failed to indicate that this is due to provider

appointments or due to symptoms of the purported conditions.” (Tr. 27.)

       Because Dr. Peoples’s opinions were conclusory and did not indicate what

evidence supported her conclusions, and her opinions were generally inconsistent with

the objective medical record, the ALJ did not err in giving Dr. Peoples’s opinion little

weight. See Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995) (ruling that an

ALJ may give a treating physician’s opinion little weight when it provides only

conclusory statements); see also Casey, 503 F.3d at 694 (noting that “conclusory

opinions not backed by medically acceptable clinical and laboratory diagnostic data carry

limited weight in the disability analysis”).

                                               18
            CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 19 of 23




       C.      Substantial Evidence Supports the Weight Given to Ms. LaReesha
               Hooper’s Opinion

       In December 2018, Ms. LaReesha Hooper, a licensed family and marriage

therapist, provided a Mental Medical Source Statement. (Tr. 673–76.) Ms. Hooper

acknowledged Plaintiff’s schizoaffective disorder, bipolar type, diagnosis – which the

ALJ found was supported by the evidence. (Tr. 28, 673.) The ALJ gave little weight to

the remaining portion of Ms. Hooper’s opinion because it was internally inconsistent.

(Tr. 28.) This Court agrees. An ALJ may give less deference to opinions that are

internally inconsistent. See Guilliams, 393 F.3d at 803.

       Ms. Hooper opined that Plaintiff’s prognosis is moderate to good with support and

services. (Tr. 673.) On November 20, 2018, Plaintiff told Ms. Hooper he had been more

social than usual and was making music with a friend. (Tr. 814.) Ms. Hooper’s notes

indicate his mood was neutral, his affect was appropriate, and his thought content was

normal. (Id.) When Plaintiff returned to Ms. Hooper in December 2018, Ms. Hooper

observed a subdued affect, normal thought content, and no indication of anxiety or other

symptoms. (Tr. 811.) However, Ms. Hooper also opined that Plaintiff had marked

limitation in 10 areas of function and extreme limitation in following a schedule and

completing regular work days/weeks. (Tr. 674.)

       The ALJ noted that Ms. Hooper only partially supported her conclusions regarding

Plaintiff’s marked limitations in mental functioning and extreme limitations in following

schedules and completing work weeks. (Tr. 673–74.) Ms. Hooper, however, failed to

provide support or cite evidence regarding her opinion that Plaintiff would need


                                            19
            CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 20 of 23




unscheduled breaks and miss more than three days per month. (Tr. 28, 673, 675.) The

ALJ stated, “The opinion does not answer why, if the [Plaintiff’s] prognosis is moderate

to good with services, he would miss this many days of work and need unscheduled

breaks.” (Tr. 28.)

       An ALJ may properly reject all or portions of a physician’s opinion only when the

overall evidence supports a contrary conclusion. Martinez v. Chater, 64 F.3d 172, 176

(5th Cir. 1995). Here, the overall evidence supports that, when on his medication,

Plaintiff’s impairments were sufficiently managed such that his symptoms decreased in

severity. (Tr. 22, 321, 324, 651, 668, 740, 747, 815, 817, 820, 823, 824, 840, 867, 877.)

Here, because substantial evidence supported the ALJ’s RFC determination—which did

not include a need for unscheduled breaks or multiple missed days of work—and because

Ms. Hooper’s opinion was internally inconsistent and she did not indicate what evidence

supported her conclusions, the ALJ did not err in giving Ms. Hooper’s opinion little

weight. See Chamberlain, 47 F.3d at 1494 (ruling that an ALJ may give a treating

physician’s opinion little weight when it provides only conclusory statements).

       D.      Substantial Evidence Supports the Weight Given to Dr. Karayusuf and
               State Agency Psychological Experts

       Plaintiff also argues the ALJ improperly relied on the opinions of Dr. Karayusuf

and the state agency psychological experts because they did not have an opportunity to

review the record post-dating their opinions. (Pl.’s Mem. 30–31.) An ALJ does not err

when he relies on the opinions of state agency consultants, non-examining testifying

experts, and consultative examiners when they are supported by the record. See Turpin v.


                                            20
            CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 21 of 23




Colvin, 750 F.3d 989, 994 (8th Cir. 2014); Johansen v. Astrue, No. 10-2076 (DWF/SER),

2011 WL 4583831, at *13 (D. Minn. Aug. 15, 2011). Courts uphold ALJ’s decisions that

give significant weight to the opinions of consultative examiners, testifying experts, and

state agency consultants as long as the ALJ’s decision is supported by substantial

evidence in the record. See, e.g., Franks v. Colvin, No. 13-2904 (MJD/FLN), 2014 WL

6911291, at *13 (D. Minn. Dec. 8, 2014) (finding the ALJ did not err by giving

“significant weight” to a one-time consultative examiner); Johansen, 2011 WL 4583831,

at *14 (“[T]he ALJ did not err by giving ‘significant weight’ to the opinions of state

agency consultants.”).

       The ALJ gave great weight to the state agency consultants’ opinions because the

opinions were generally consistent with the objective medical evidence. (Tr. 25–26.) The

ALJ also gave great weight to the opinion of consultative evaluator Dr. Karayusuf,

because it was consistent with the medical evidence and with Plaintiff’s reports. (Id.) The

ALJ acknowledged that the opinions of the state agency consultants and Dr. Karayusuf

were based “on file review rather than in-person examination or ongoing treatment.”

(Tr. 25.)

       Plaintiff’s argument that simply because the consultants did not have an

opportunity to review the record post-dating their opinions, any reliance on their opinions

by the ALJ would be erroneous, fails. “[A]n ALJ may embrace a state agency

psychological consultant’s opinion even if it was made before the record was fully

developed.” Kuikka v. Berryhill, No. 17-cv-374 (HB), 2018 WL 1342482, at *10 (D.

Minn. Mar. 15, 2018). “An ALJ may also assign significant weight to the opinion of a

                                            21
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 22 of 23




state agency medical consultant who did not have access to all of the records, so long as

the ALJ conducts an independent review of the evidence and takes into account portions

of the record the consultant had not considered.” Id,; accord, Lilja v. Berryhill, No. 16-

cv-540 (TNL), 2017 WL 1183977, at *25 (D. Minn. Mar. 29, 2017). Here, the ALJ did

that.

        Furthermore, the ALJ did not rely solely on the opinions of the state agency

experts and Dr. Karayusuf in making his RFC determination. Indeed, the ALJ expressly

stated that he considered the records subsequent to the state agency consultants’ and

Dr. Karayusuf’s opinions. (Tr. 26.) And, although the ALJ gave great weight to the

opinions of the state agency consultants and Dr. Karayusuf, he included additional

limitations beyond what the state agency consultants and Dr. Karayusuf opined were

necessary in Plaintiff’s RFC. (Tr. 26–27 (stating the ALJ “added additional limitations

due to the claimant’s recent treatment and subjective complaints”).) For example, the

state agency consultants opined that Plaintiff could concentrate and attend to 3–4 step

tasks (Tr. 86, 115), but the ALJ further limited Plaintiff to performing simple, routine,

and repetitive tasks. (Tr. 19–20, 26.) And based on Plaintiff’s purported decreased ability

to concentrate, the ALJ also further limited Plaintiff to work without production rate

pace, i.e., assembly work. (Id.) In addition, while Dr. Karayusuf opined that Plaintiff

could understand, retain, and follow simple instructions and could have brief, superficial

and infrequent conversations with co-workers, supervisors and the general public

(Tr. 649), the ALJ further limited Plaintiff to no interaction with the public. (Tr. 19–20,

26.)

                                             22
           CASE 0:20-cv-00423-BRT Doc. 21 Filed 03/25/21 Page 23 of 23




      The Court concludes, after a review of the record as a whole, the ALJ did not err

in giving great weight to the opinions of the state agency consultants and Dr. Karayusuf

because his decision was supported by substantial evidence in the record. And, as is

evident from the ALJ’s decision and from the fact that the ALJ included limitations

beyond those provided by the state agency consultants and Dr. Karayusuf, the ALJ did

conduct an independent review of the evidence and took into account portions of the

record those consultants had not considered. Therefore, the weight assigned was not

erroneous, and the ALJ’s RFC determination is affirmed.

                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein,

IT IS HEREBY ORDERED that:

      1.      Plaintiff’s Motion for Summary Judgment (Doc. No. 16), is DENIED;

      2.      Defendant’s Motion for Summary Judgment (Doc. No. 19), is GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: March 25, 2021                          __s/ Becky R. Thorson_______________
                                              BECKY R. THORSON
                                              United States Magistrate Judge




                                           23
